             Case 3:20-cv-03816-JCS Document 2 Filed 06/10/20 Page 1 of 2



 1 Derek A. Newman, State Bar No. 190467
   dn@newmanlaw.com
 2 Sarah L. Forney, State Bar No. 254769
 3 sf@newmanlaw.com
   Newman Du Wors LLP
 4 100 Wilshire Boulevard, Suite 700
   Santa Monica, CA 90401
 5 Phone: (310) 359-8200
   Facsimile: (310) 359-8190
 6
 7 Counsel for Defendant
   Fluent, Inc.
 8
                        UNITED STATES DISTRICT COURT
 9                   NORTHERN DISTRICT OF CALIFORNIA
10
   COQUESE HOLDEN, an individual,            Case No. 3:20-cv-03816
11
             Plaintiff,                      FLUENT, INC.’S CORPORATE
12                                           DISCLOSURE STATEMENT
        v.
13
14 FLUENT, INC., a Delaware
   corporation doing business in California,
15 and DOES 1–50,
16             Defendants.
17
18
19       Pursuant to Federal Rule of Civil Procedure Rule 7.1(a), Plaintiff Fluent, Inc.
20 represents and warrants that it has no parent corporation, and that no publicly held
21 corporation owns 10% or more of its stock.
22
23
24
25
26
27
28
                                             1
                      FLUENT, INC.’S CORPORATE DISCLOSURE STATEMENT
            Case 3:20-cv-03816-JCS Document 2 Filed 06/10/20 Page 2 of 2



 1 Dated: June 10, 2020                Respectfully submitted,
 2                                     Newman Du Wors LLP
 3
 4                                     /s/ Derek A. Newman
                                       Derek A. Newman, State Bar No. 190467
 5                                     dn@newmanlaw.com
 6                                     Sarah L. Forney, State Bar No. 254769
                                       sf@newmanlaw.com
 7
 8                                     Counsel for Defendant
                                       Fluent, Inc.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
                   FLUENT, INC.’S CORPORATE DISCLOSURE STATEMENT
